105 F.3d 662
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Darlow T. MADGE;  Brian A. Madge;  Lynne Leger, Appellants,v.David Lee LILLEHAUG;  Janet Reno;  Paul A. Magnuson;  JamesM. Rosenbaum;  David S. Doty;  Richard H. Kyle;  Michael J.Davis;  Donald D. Alsop;  Harry H. Maclaughlin;  Robert G.Renner;  Earl R. Larson;  West Publishing Company, Appellees.
No. 96-2852MN.
United States Court of Appeals, Eighth Circuit.
Submitted Dec. 26, 1996.Decided Jan. 6, 1997.

Before FAGG, WOLLMAN, and MURPHY, District Judges.
PER CURIAM.


1
Darlow T. Madge, Brian A. Madge, and Lynne Leger appeal the district court's order dismissing their action.  We conclude the district court's decision is clearly correct.  Assuming but not deciding that appellants' claim against the legal publishing company presents an actual controversy, the appellants lack standing to raise the claim.  We affirm.  See 8th Cir.  R. 47B.